DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/01/2021, with respect to the rejection(s) of claim(s) 1 and 22 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Morales et al, U.S. Publication No. 2017/0220886.

Claim Objections
Claims 1 and 22 are objected to because of the following informalities:  the amended portion of the claims recite “on which the object captures by the camera unit” when it should read “on which the object captured by the camera unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, 14, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claims 1 and 22, both have been amended to recite 

“on which the object captures by the camera unit is represented as a real-time image and superimposing frame lines or grid lines on the display unit when the image is created and supplying the user with an aid for creating the electronic image of the object to be identified on a scale corresponding with the scale of the images stored in the database”.

The clause is confusingly worded because there are multiple instances of “and” leading to confusion on how each phrase before and after “and” should be interpreted. For instance, the phrase “supplying the user with an aid for creating the electronic image of the object to be identified on a scale corresponding with the scale of the images stored in the database” can be interpreted as being a separate aid provided on the viewfinder. However, paragraph [0017] indicates that the frame lines or grid lines themselves are the aid. Dependent claims 1, 3-12, 14, and 17-21 do not cure claim 1 of this issue and are similarly rejected.

independent claims 1 and 22, the amended portion of the claim recites “a real-time image” and further refers to “the image”. However, there is a previous recitation of “an electronic image” leading to confusion as to which “the image” refers to. Dependent claims 1, 3-12, 14, and 17-21 do not cure claim 1 of this issue and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10-12, 14, 17, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoson et al, U.S. Publication No. 2016/0292507 in view of Westphal, U.S. Publication No. 2018/0293256 and Morales et al, U.S. Publication No. 2017/0220886.

claim 1, Ghoson teaches a method for identifying an object and providing information concerning the identified object (see Ghoson Abstract) on a mobile device (see Figure 1, mobile device 10 and paragraph [0096]) with 

- a camera unit for creating an electronic image of the object to be identified (see Figure 1, camera 12 and paragraph [0100]), 

- a transmitter and receiver unit for wireless data transmission of information to a server unit (see Figure 1, bidirectional link through wireless data network 28 to server 30. The bidirectional link implies a transmitter and receiver is present), and 

- a display unit for the data representation of information (see Figure 1, user interface 24 and paragraph [0096]), comprising the following method steps of: 

- creating an electronic image of the object to be identified with the camera unit (see paragraph [0100]), 

- transmitting the electronic image to an analysis unit of the server unit (see Figure 1, image recognition unit 34) and identifying the object in the server unit by comparing the image transmitted with images of objects to be identified stored in a database (see Figure 1, database 40 and paragraph [0122]), 

(see paragraph [0123]), and 

- representing the information on the display unit (see paragraph [0124]).

Ghoson does not expressively teach wherein 

the mobile device is a mobile hand-held device; and

the creation of the electronic image is achieved in a manner shown on the display unit, thereby showing a viewfinder on the display unit of the mobile hand- held device, on which the object captures by the camera unit is represented as a real-time image and superimposing frame lines or grid lines on the display unit when the image is created and supplying the user with an aid for creating the electronic image of the object to be identified on a scale corresponding with the scale of the images stored in the database.

However, Westphal teaches a method for identifying an object and providing information concerning the identified object (see Westphal Abstract) on a mobile device (see Figure 1, mobile device 20) with a camera unit for creating an electronic image of the object to be identified (see paragraph [0009], lines 14-15), logical connections for transmitting and receiving information to a server unit (see Figure 1, server 68 and paragraph [0010]), and a display unit for the (see Figure 4 and paragraph [0018], lines 23-24) comprising the following method steps of creating an electronic image of the object to be identified with the camera unit (see paragraph [0009], lines 14-15),  transmitting the electronic image to the server unit and identifying the object in the server unit by comparing the image transmitted (see Figure 3 and paragraph [0015]) with images of objects to be identified stored in a database (see Figure 1, data repository 68A and paragraph [0015], providing and transmitting information on the identified object stored in the database to the hand-held device (see Figure 3, provide search results and paragraphs [0015]-[0016]) as taught in Ghoson wherein 

the mobile device is a mobile hand-held device (see paragraph [0009], lines 12-13); and

the creation of the electronic image is achieved in a manner shown on the display unit (see Figure 3, final step and Figure 4).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the generic mobile device of Ghoson with a hand-held device taught in Westphal to yield the predictable results of carrying and accessing easily the mobile device. In addition, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of creating an 

Ghoson in view of Westphal does not expressively teach showing a viewfinder on the display unit of the mobile hand- held device, on which the object captures by the camera unit is represented as a real-time image and superimposing frame lines or grid lines on the display unit when the image is created and supplying the user with an aid for creating the electronic image of the object to be identified on a scale corresponding with the scale of the images stored in the database. 

However, Morales in a similar invention in the same field of endeavor teaches a mobile hand-held device (see Morales Figure 1 and paragraph [0008]) with a display unit (see Figure 1, display 2) configured to take an electronic image (see paragraph [0103]) of an object (see Figure 2a) to be identified (see paragraph [0038]) as taught in Ghoson in view of Westphal and further teaches 

showing a viewfinder on the display unit of the mobile hand-held device, on which the object captures by the camera unit is represented as a real-time image and superimposing frame lines or grid lines on the display unit when the image is created and supplying the user with an aid for creating the electronic image of the object to be identified on an appropriate scale (see Figure 1 and paragraphs [0102]-[0103]).


Regarding claim 3, Ghoson in view of Westphal and Morales teaches all the limitations of claim 1, and further teaches during the creation of the electronic image, the camera unit is shifted with respect to the object to be identified in a manner specified on the display unit (see Westphal Figure 3 and Figure 2 which shows possible comparative images of the item and paragraph [0017] which indicates that the user can photograph the item with similar views per instructions as shown in Figure 4. The camera can start with views 30B-34B and be shifted to views 30D-34D for example).

Regarding claim 8, Ghoson in view of Westphal and Morales teaches all the limitations of claim 1, and further teaches that the object to be identified is illuminated with an illumination unit disposed on the hand-held device while the electronic image is being created (see Westphal paragraph [0021]).

Regarding claim 10, Ghoson in view of Westphal and Morales teaches system for identifying an object and for providing information on the identified object with a mobile (see Ghoson Figure 1 and rejection above for claim 1).

Regarding claim 11, Ghoson in view of Westphal and Morales teaches all the limitations of claim 10, and further teaches 

- a mobile hand-held device (see Ghoson Figure 1, mobile device 10 as combined with Westphal paragraph [0009]), comprising
 
- a camera unit for creating an electronic image of the object to be identified (see Ghoson Figure 1, camera 12 and paragraph [0100]), 

- a transmitter and receiver unit for wireless data transmission of information to and from a server unit (see Ghoson Figure 1, bidirectional link through wireless data network 28 to server 30. The bidirectional link implies a transmitter and receiver is present), and 

- a display unit for the data representation of information (see Ghoson Figure 1, user interface 24 and paragraph [0096]), 

- a server unit (see Ghoson Figure 1, server 30), comprising 
(see Ghoson Figure 1, database 40 and paragraph [0122] as combined with Westphal Figure 1, data repository 68A with server 68)

- an analysis unit (see Ghoson Figure 1, image recognition unit 34) for identifying the object in the server unit by comparing the image transmitted with the images stored in [a] database (see Ghoson Figure 1, database 40 and paragraph [0122]).

Regarding claim 12, Ghoson in view of Westphal and Morales teaches all the limitations of claim 10, and further teaches that the mobile hand-held device is designed for manual input of information (see Ghoson paragraph [0123]).

Regarding claim 14, Ghoson in view of Westphal and Morales teaches all the limitations of claim 10, but does not expressively teach that the mobile hand-held device is formed by a smartphone. 

However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the mobile device of Ghoson in view of Westphal and Morales with a smartphone to yield the predictable results of being able to further use the device to communicate over the internet for web browsing. 
Regarding claim 17, Ghoson in view of Westphal and Morales teaches all the limitations of claim 11, but does not expressively teach that the mobile hand-held device is formed by a smartphone. 

However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the mobile device of Ghoson in view of Westphal with a smartphone to yield the predictable results of being able to further use the device to communicate over the internet for web browsing. 

Regarding claim 18, Ghoson in view of Westphal and Morales teaches all the limitations of claim 12, but does not expressively teach that the mobile hand-held device is formed by a smartphone. 

However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the mobile device of Ghoson in view of Westphal and Morales with a smartphone to yield the predictable results of being able to further use the device to communicate over the internet for web browsing. 

Regarding claim 20, Ghoson in view of Westphal and Morales teaches all the limitations of claim 1, and further teaches during the creation of the electronic image, the camera unit is pivoted, with respect to the object to be identified in a manner (see Westphal Figure 3 and Figure 2 which shows possible comparative images of the item and paragraph [0017] which indicates that the user can photograph the item with similar views per instructions as shown in Figure 4. The camera can start with views 30B-34B and be pivoted to views 30D-34D for example).

Regarding claim 22, Ghoson teaches a method for identifying an object and providing information concerning the identified object (see Ghoson Abstract) on a mobile device (see Figure 1, mobile device 10 and paragraph [0096]) with 

- a camera unit for creating an electronic image of the object to be identified (see Figure 1, camera 12 and paragraph [0100]), 

- a transmitter and receiver unit for wireless data transmission of information to a server unit (see Figure 1, bidirectional link through wireless data network 28 to server 30. The bidirectional link implies a transmitter and receiver is present), and 

- a display unit for the data representation of information (see Figure 1, user interface 24 and paragraph [0096]), comprising the following method steps of: 

- creating an electronic image of the object to be identified with the camera unit (see paragraph [0100]), 
(see Figure 1, image recognition unit 34) and identifying the object in the server unit by comparing the image transmitted with images of objects to be identified stored in a database (see Figure 1, database 40 and paragraph [0122]), 

- providing and transmitting information on the identified object stored in the database to the mobile device (see paragraph [0123]), and 

- representing the information on the display unit (see paragraph [0124]).

Ghoson does not expressively teach wherein 

the mobile device is a mobile hand-held device; and

the creation of the electronic image is achieved in a manner shown on the display unit; and 

- the camera unit is moved with respect to the object to be identified during the capturing of the images and the object is captured from multiple angles during the movement process or 



Westphal teaches a method for identifying an object and providing information concerning the identified object (see Westphal Abstract) on a mobile device (see Figure 1, mobile device 20) with a camera unit for creating an electronic image of the object to be identified (see paragraph [0009], lines 14-15), logical connections for transmitting and receiving information to a server unit (see Figure 1, server 68 and paragraph [0010]), and a display unit for the data representation of information (see Figure 4 and paragraph [0018], lines 23-24) comprising the following method steps of creating an electronic image of the object to be identified with the camera unit (see paragraph [0009], lines 14-15),  transmitting the electronic image to the server unit and identifying the object in the server unit by comparing the image transmitted (see Figure 3 and paragraph [0015]) with images of objects to be identified stored in a database (see Figure 1, data repository 68A and paragraph [0015], providing and transmitting information on the identified object stored in the database to the hand-held device (see Figure 3, provide search results and paragraphs [0015]-[0016]) as taught in Ghoson wherein 

the mobile device is a mobile hand-held device (see paragraph [0009], lines 12-13); and
(see Figure 3, final step and Figure 4); and 

- the camera unit is moved with respect to the object to be identified during the capturing of the images and the object is captured from multiple angles during the movement process (see Figure 3 and Figure 2 which shows possible comparative images of the item and paragraph [0017] which indicates that the user can photograph the item with similar views per instructions as shown in Figure 4).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the generic mobile device of Ghoson with a hand-held device taught in Westphal to yield the predictable results of carrying and accessing easily the mobile device. In addition, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of creating an electronic image in a manner shown on the display unit and taking multiple images as taught in Westphal with the system taught in Ghoson, the motivation being to ensure the correct product is identified via taking different pictures as suggested on the display unit.

Ghoson in view of Westphal does not expressively teach showing a viewfinder on the display unit of the mobile hand- held device, on which the object captures by the camera unit is represented as a real-time image and superimposing frame lines or grid lines on the display unit when the image is created and supplying the user with an aid for creating the electronic image of the object to be identified on a scale corresponding with the scale of the images stored in the database. 

However, Morales in a similar invention in the same field of endeavor teaches a mobile hand-held device (see Morales Figure 1 and paragraph [0008]) with a display unit (see Figure 1, display 2) configured to take an electronic image (see paragraph [0103]) of an object (see Figure 2a) to be identified (see paragraph [0038]) as taught in Ghoson in view of Westphal and further teaches 

showing a viewfinder on the display unit of the mobile hand-held device, on which the object captures by the camera unit is represented as a real-time image and superimposing frame lines or grid lines on the display unit when the image is created and supplying the user with an aid for creating the electronic image of the object to be identified on an appropriate scale (see Figure 1 and paragraphs [0102]-[0103]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of showing frame lines on a real-time image on a display unit for capturing an object with an appropriate scale as taught in Morales with the system comparing images of an object with images in a database as taught in Ghoson in view of Westphal, the motivation being to maximize the chances matches are found by ensuring the scale of the electronic image matches the scale of the images in the database.

s 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoson et al, U.S. Publication No. 2016/0292507 in view of Westphal, U.S. Publication No. 2018/0293256; Morales et al, U.S. Publication No. 2017/0220886 and Fujii et al, U.S. Publication No. 2002/0067859.

Regarding claim 4, Ghoson in view of Westphal and Morales teaches all the limitations of claim 1, but does not expressively teach that, prior to the transmission to the analysis unit or in the analysis unit, the electronic image is electronically processed.

However, Fujii in a similar invention in the same field of endeavor teaches a method involving identifying an object (see Fujii Abstract) in an electronic image (see Figure 3, digital camera 820 and paragraph [0040]) that is transferred to a server unit (see Figure 3, server 10 and paragraph [0024]) comprising an analysis unit (see Figure 3, controller 101) and a memory storing images to compare the electronic image to for identifying the object (see Figure 3, reference image memory 104 and paragraph [0045]) as taught in Ghoson in view of Westphal and Morales wherein 

prior to the transmission to the analysis unit or in the analysis unit, the electronic image is electronically processed (see paragraph [0010]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of processing the electronic 

Regarding claim 21, Ghoson in view of Westphal and Morales teaches all the limitations of claim 1, but does not expressively teach prior to the transmission to the analysis unit or in the analysis unit, the electronic image is adjusted with respect to the brightness and the image size, in such a way that said image will match the images stored in the database.

However, Fujii in a similar invention in the same field of endeavor teaches a method involving identifying an object (see Fujii Abstract) in an electronic image (see Figure 3, digital camera 820 and paragraph [0040]) that is transferred to a server unit (see Figure 3, server 10 and paragraph [0024]) comprising an analysis unit (see Figure 3, controller 101) and a memory storing images to compare the electronic image to for identifying the object (see Figure 3, reference image memory 104 and paragraph [0045]) as taught in Ghoson in view of Westphal and Morales wherein 
prior to the transmission to the analysis unit or in the analysis unit, the electronic image is adjusted with respect to the brightness and the image size, in such a way that said image will match the images stored in the database (see paragraph [0010]). 

. 

Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoson et al, U.S. Publication No. 2016/0292507 in view of Westphal, U.S. Publication No. 2018/0293256; Morales et al, U.S. Publication No. 2017/0220886; Fujii et al, U.S. Publication No. 2002/0067859 and Nobuoka et al, U.S. Publication No. 2017/0316277.

Regarding claim 5, Ghoson in view of Westphal, Morales and Fujii teaches all the limitations of claim 4, but does not expressively teach that the shape type and/or at least one object characterization of a characterizing part arranged on the object to be identified is detected using automatic pattern recognition when the image is electronically processed.

However, Nobuoka in a similar invention in the same field of endeavor teaches a method involving processing (see Nobuoka Figure 3, processing unit 30) an electronic image of an object (see Figure 3, camera 4 and paragraph [0043]) to be identified (see Abstract) as taught in Ghoson in view of Westphal, Morales and Fujii wherein 

(see Figure 3, pattern recognition unit 34 and paragraph [0065]. Figure 4A shows that the bar codes are on the objects).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of automatic pattern recognition for detecting a characterizing part as taught in Nobuoka with the method taught in Ghoson in view of Westphal, Morales and Fujii, the motivation being to allow a redundant way of identifying the object as a way to check if the identification is correct.

Regarding claim 7, Ghoson in view of Westphal, Morales, Fujii and Nobuoka teaches all the limitations of claim 5, and further teaches that the object characterization is formed by an encoding arranged on the object (see Nobuoka paragraph [0065]).
 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ghoson et al, U.S. Publication No. 2016/0292507 in view of Westphal, U.S. Publication No. 2018/0293256; Morales et al, U.S. Publication No. 2017/0220886; Fujii et al, U.S. Publication No. 2002/0067859 and Monnerat et al, U.S. Publication No. 2015/0347823.

Regarding claim 5, Ghoson in view of Westphal, Morales and Fujii teaches all the limitations of claim 4, but does not expressively teach that the shape type and/or at least one object characterization of a characterizing part arranged on the object to be identified is detected using automatic pattern recognition when the image is electronically processed. 

However, Monnerat in a similar invention in the same field of endeavor teaches a method comprising creating an electronic image of an object to be identified with a camera unit of a mobile device (see Monnerat Figure 3, camera 326 on display 302 and paragraph [0038]) for identifying the object (see Figure 5, step 518 and paragraph [0054]) and wherein the image is processed (see Figure 5, step 514) as taught in Ghoson in view of Westphal, Morales and Fujii wherein 

the shape type and/or at least one object characterization of a characterizing part arranged on the object to be identified is detected using automatic pattern recognition when the image is electronically processed (see paragraph [0052]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of automatic pattern recognition for detecting a shape of the object as taught in Monnerat with the method taught in Ghoson in view of Westphal, Morales and Fujii, the motivation being to allow a redundant way of identifying the object as a way to check if the identification is correct.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ghoson et al, U.S. Publication No. 2016/0292507 in view of Westphal, U.S. Publication No. 2018/0293256; Morales et al, U.S. Publication No. 2017/0220886; Fujii et al, U.S. Publication No. 2002/0067859; Monnerat et al, U.S. Publication No. 2015/0347823; and Karlsson, U.S. Publication No. 2020/0051275.

Regarding claim 6, Ghoson in view of Westphal, Morales, Fujii and Monnerate teaches all the limitations of claim 5, but does not expressively teach that for identifying objects in the form of plug housings, the contact pins located on the plug housing and/or the shape of a coupling portion of the plug housing form the object characterization.

However, Karlsson in a similar invention in the same field of endeavor teaches a method comprising creating an electronic image of an object to be identified with a camera unit of a mobile hand-held device (see Karlsson Figure 2A), transmitting the electronic image to a server unit for identifying the object (see Figure 1, server 114 and paragraph [0033]) and performing object characterization on the object (see paragraph [0032]) as taught in Ghoson in view of Westphal, Morales, Fujii and Monnerate wherein

for identifying objects in the form of plug housings, the contact pins located on the plug housing and/or the shape of a coupling portion of the plug housing form the object characterization (see paragraph [0032]). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using object characterization for plug housings as taught in Karlsson with the method taught in Ghoson in view of Westphal, Morales, Fujii and Monnerate, the motivation being to allow users to use the method to identify plugs how to operate on them thereby increasing its utility.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ghoson et al, U.S. Publication No. 2016/0292507 in view of Westphal, U.S. Publication No. 2018/0293256; Morales et al, U.S. Publication No. 2017/0220886 and Nobuoka et al, U.S. Publication No. 2017/0316277.

Regarding claim 9, Ghoson in view of Westphal and Morales teaches all the limitations of claim 1, but does not expressively teach that, in the analysis unit, color matching is performed between the electronic image of the object to be identified and the images of the objects to be identified stored in the database in order to identify the object.

However, Nobuoka in a similar invention in the same field of endeavor teaches a method involving capturing an electronic image of an object (see Nobuoka Figure 3, camera 4 and paragraph [0043]) to be identified (see Abstract) by comparing the image to images of objects to be identified stored in a database (see Figure 3, product DB 25 and paragraph [0141]) via an analysis unit (see Figure 3, product recognition unit) as taught in Ghoson in view of Westphal and Morales wherein 

in the analysis unit, color matching is performed between the electronic image of the object to be identified and the images of the objects to be identified stored in the database in order to identify the object (see paragraph [0065]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of color matching for identification as taught in Nobuoka with the method taught in Ghoson in view of Westphal and Morales, the motivation being to allow a redundant way of identifying the object as a way to check if the identification is correct.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637